Citation Nr: 0602501	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-13 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 until July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
chloracne as a result of exposure to herbicides.

In December 2004 the Board remanded this claim to the RO for 
further development.  After the requested development was 
completed the RO again denied service connection for 
Chloracne.


FINDING OF FACT

The veteran does not have Chloracne.


CONCLUSION OF LAW

Chloracne was not incurred or aggravated during the veteran's 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The appellant asserts that service connection is warranted 
for chloracne as a result of exposure to herbicides during 
service in Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).

The law provides a presumption of service connection for 
certain diseases, including chloracne as a result of exposure 
to herbicides, which become disabling to a compensable degree 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, in veterans who served in the Republic of 
Vietnam during the period January 9, 1962, to May 7, 1975.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Service in the Republic of Vietnam for the purpose of the 
application of the presumption includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; the 
appellant's service medical records; records from the Social 
Security Administration (SSA); VA Medical Center outpatient 
treatment reports from 1999 to 2002, three photocopied VA 
Agent Orange Registry Code Sheets, and a note from a private 
physician. 

The evidence reflects that the veteran served in Vietnam and 
presumptive exposure to herbicides is acknowledged.

The appellant's service medical records do not show evidence 
of complaints, diagnosis, or treatment of Chloracne and, in 
all physical examination records, the box labeled "Skin, 
Lymphatics" was marked normal.  

The relevant post service medical evidence consists of VA 
Medical Center outpatient treatment reports from 1999 to 
2002, three VA Agent Orange Registry Code Sheets and the 
veteran's records from the SSA.  This evidence shows no 
complaint, treatment or diagnosis of chloracne within one 
year of the last date on which the veteran was presumed to be 
exposed to herbicide as a result of service in Vietnam.  
Post-service medical reports do show that the appellant is 
currently suffering from eczema, however, there are no 
medical reports containing a diagnosis of Chloracne other 
than by history reported by the appellant.  

The VAMC outpatient treatment reports continue to show 
treatment for eczema.  Any statements in those reports 
relating the veteran's alleged chloracne due to exposure to 
Agent Orange while in service are based on the veteran's 
reports of his own medical history.  

There are three photocopied VA Agent Orange Registry Code 
Sheets received by VA.  The first was received in September 
2000.  The second was received in March 2002.  The third was 
received between April and December 2002.  All of thee are 
identical in all respects, including the examiner's 
signature, with the exception that the last two contain the 
word "(Chloracne)" immediately above the diagnosis of 
dermatitis. 

The Board accepts the first Agent Orange Registry Code Sheet 
as an authentic copy, and declines to accept the second two 
as authentic copies based on: the dates of receipt; and the 
fact that, logically, (Chloracne) was added to the later 
received copies rather than removed from the first received 
copy.

The Board finds that service connection for chloracne 
resulting from exposure to herbicide is not warranted.  
First, there is no current diagnosis of chloracne on record.  
Second, there is no record of in-service treatment or 
diagnosis of chloracne.  Third, there is no evidence of 
treatment or diagnosis of any skin disorder within the one-
year presumptive period following Vietnam service.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board further finds that service connection for the 
appellant's skin disorder is not warranted.  Service medical 
records do not reflect any treatment for a skin disorder.  
The first report of complaint or treatment for a skin 
disorder is a report from a private physician in 1998, more 
than 28 years after service.  This lengthy period without 
complaint or treatment is evidence that there has not been 
continuity of symptomatology, and weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has considered the veteran's lay statements, 
however, while a lay person is competent to testify as to 
observable symptoms, a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, or to provide 
evidence of the etiology of a diagnosed disability.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995);  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997). 

There is, in fact, no competent medical evidence that the 
veteran has, or has had, Chloracne, and the preponderance of 
the evidence is against the veteran's claim. Accordingly, the 
veteran's claim for service connection for Chloracne must be 
denied.


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).

In a January 2005 letter, following a Board remand, the AMC 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The letter also advised the veteran to send the RO any 
additional evidence that pertained to his claim, and 
requested that the veteran tell the RO about any additional 
evidence he wanted VA to try to get for him.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The original rating decision on appeal was in January 2002, 
therefore, the veteran did not receive a notice complying 
with the requirements of the VCAA prior to the initial rating 
decision denying his claims.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  VCAA notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Moreover, neither the veteran or his representative 
has alleged any prejudice with respect to the timing of the 
VCAA notification, nor has any been shown.  Mayfield v. 
Nicholson, No. 02-1077, U.S. Vet. App. 19 Vet. App. 103 
(2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).  








ORDER

Service connection for chloracne is denied.







	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


